UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

April 19, 2018

Ms. Marcie Lipsitt
27260 Willowgreen Court
Franklin, Michigan 48025
Dear Ms. Lipsitt:
This letter responds to your correspondence addressed to Melody Musgrove, former Director,
Office of Special Education Programs (OSEP), U.S. Department of Education (Department), and
Daniel Schreier, OSEP’s State Lead for Michigan. We regret the delay in responding to your
request.
In your initial and follow-up communications with this Office, you shared information about a
specific State complaint filed with the Michigan State educational agency (SEA), and asked
whether the noncompliance identified by the SEA through its resolution of the complaint would
“rise to the standard to be considered for compensatory education.” You requested that OSEP
provide written guidance to clarify the circumstances under which it would be appropriate for an
SEA to consider compensatory services to redress violations it identifies through the State
complaint procedures in the regulations implementing the Individuals with Disabilities Education
Act (IDEA).
We note that section 607(d) of IDEA prohibits the Secretary from issuing policy letters or other
statements that establish a rule that is required for compliance with, and eligibility under, IDEA
without following the rulemaking requirements of section 553 of the Administrative Procedure
Act. Therefore, based on the requirements of IDEA section 607(e), this response is provided as
informal guidance and is not legally binding. This response represents an interpretation by the
Department of the requirements of IDEA in the context of the specific facts presented, and does
not establish a policy or rule that would apply in all circumstances.
Generally, it is not OSEP’s practice to comment on the merits or factual accuracy of a State
complaint filed with an SEA or on the SEA’s resolution of the complaint. As such, our response
is limited to your general question about the requirements in 34 CFR §300.151(b) that address an
SEA’s authority to order compensatory services as a remedy for the failure to provide
appropriate services to a child or group of children with disabilities and we are not making any
judgement concerning the State’s resolution of this specific complaint.
The IDEA regulations require each SEA to adopt procedures for resolving complaints filed by an
organization or individual, including those from another State, alleging that a public agency has
violated a requirement of Part B of the Act or the Part B regulations. 34 CFR §300.151(a)(1). In
resolving a complaint in which the SEA has found a failure to provide appropriate services, an
SEA, pursuant to its general supervisory authority under Part B, must address: (1) the failure to
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

provide appropriate services, including corrective action appropriate to address the needs of the
child (such as compensatory services or monetary reimbursement); and (2) appropriate future
provision of services for all children with disabilities. 34 CFR §300.151(b)(1) and (2). In
resolving State complaints, the SEA is responsible for ensuring that all public agencies within its
jurisdiction meet IDEA requirements, and appropriate implementation of the State complaint
procedures is critical to the SEA’s exercise of its general supervision responsibilities. An SEA,
pursuant to its general supervisory authority, has broad flexibility to determine appropriate
remedies to address the denial of appropriate services to an individual child or group of children.
The purpose of a compensatory services award is to remedy the public agency’s failure to
provide a child with a disability with “appropriate services” during the time that the child is (or
was) entitled to a free appropriate public education and was denied appropriate services. An SEA
has broad discretion in determining a suitable remedy when it concludes that a violation of an
IDEA requirement has resulted in a failure to provide appropriate services to a particular child or
group of children. There is nothing in the IDEA or its implementing regulations that would limit
an SEA’s authority in resolving a State complaint to award compensatory services, or require
such an award, based on a specific set of facts and circumstances, or a particular finding of
noncompliance.
If you have any questions, please do not hesitate to contact Lisa Pagano at 202-245-7413 or by
email Lisa.Pagano@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

